This case was heard by the court on bill and answer. It appeared that the defendant Chafee, by virtue of his office as treasurer of the Quidnick Co., had used and applied its funds indiscriminately to the benefit of the estate held by him in trust, and the court decreed that the complainant was entitled to a lien on the trust estate, sufficient to secure the repayment of the funds so used, and ordered that the case be referred to a master to ascertain the amount. As it did not appear that the complainants' funds had been expended upon any particular portion of the property, but mingled with the trust estate, we could not decree a lien on any specific parcel; and as it was shown that the trust estate could only be held as security for the account at a great and ruinous expense, we directed the trustee to proceed to advertise and sell it, as he was desirous and authorized to do by the terms of the trust mortgage under which he held it, and to deposit the proceeds subject to our further order; the decree also provided that either party might apply to the court *Page 396 
for directions as to the manner of sale, in order to secure a proper execution of the order.
Pursuant to this decree the trustee advertised certain parts of the property to be sold by public auction on the 8th day of December, A.D. 1881, and on subsequent days.
Among the creditors of the A.  W. Sprague Manufacturing Co., whose property is held in trust by Chafee for the benefit of its creditors, is the Franklin Institution for Savings, now in liquidation in the hands of a receiver appointed by this court. On the day above named, certain depositors in that bank, representing that they were interested in the suit, prayed to be admitted as parties to it, and also prayed for an injunction staying the sales advertised as aforesaid for the space of ten days, in order to allow time for an offer to purchase the entire estate of the trustee to be perfected and transmitted to him, with a view to the settlement of all pending litigation, and upon this petition the injunction prayed for was granted by the order of one of the justices of this court.
Persons not named either as complainants or respondents in a suit in equity may be admitted as parties, when it appears that they are proper parties to the proceeding or have such a direct interest therein that the court can recognize it and provide for it. This is a suit brought by the Quidnick Company to recover its own funds, which, it claims, have been unlawfully added to the property belonging to the creditors in the hands of their trustee. It does not seek to affect the rights or the property of the depositors in the Franklin Bank in the least, but only to recover its own. To accomplish this, however, a sale of the property is necessary and is ordered. While it is true that the amount the property shall sell for may affect the dividend they will ultimately receive on their deposits, yet it seems to us that this is too remote an interest to be considered by the court to admit them as proper parties to seek an injunction. As well might the creditor of an individual, whose property had been ordered to be sold to satisfy an equitable lien or a mortgage, claim the right to be made a party to the suit, and ask the sale to be enjoined until he could negotiate a settlement, because the result of the sale would affect the value of the debt which the defendant owed him. It cannot be pretended that interests can be recognized to this extent. *Page 397 
Inasmuch as the receiver of the bank has entered his appearance as a defendant, we do not consider the question whether the depositors, as such, would have a standing before the court. But assuming that the depositors are proper parties to the bill and entitled to ask for the injunction, still, as we construe the decree in this case, we do not think the injunction should have issued. The decree of the court, whose execution was stayed by the injunction, was a final decree, upon full hearing, and specifically provided that applications for directions as to the manner of sale should be made to the court.
This provision was intended simply for the control, if necessary, of the terms of sale, and not for the suspension of its execution by injunction; it contemplated also an application to the court itself, and not to a single justice. We do not, therefore, think it was competent for one justice to suspend or modify it.
The decrees of a quorum of the court cannot be superseded or stayed by the order of a single judge. Therefore, as the injunction was irregular, and we were informed at the hearing that the commendable purpose for which it was granted cannot be attained, it must be dissolved. We have referred to the interest of the parties only to show that we do not deny a meritorious injunction simply upon technical grounds.
TILLINGHAST, J., concurred.